 
Exhibit 10.38
 
First Amendment to
Purchase and Sale Agreement
And Joint Escrow Instructions
 
This First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (this “Amendment”), dated as of April 6, 2011, amends that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated as of March 10,
2011, by and between SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited
liability company, as “Seller” therein, and CV COMMUNITIES, LLC, a Delaware
limited liability company, as “Buyer” therein (the “Original Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given them in the Original Agreement. To the extent of any inconsistency between
the terms of the Original Agreement and the terms set forth in this Amendment,
the terms set forth in this Amendment shall control.
 
Buyer and Seller hereby agree to amend the Original Agreement as follows:
 
1.           Buyer hereby unconditionally waives all Contingencies and has
elected to proceed with the purchase of the Property (subject to the
satisfaction of closing conditions for Buyer’s benefit as set forth in Section
10.a. of this Original Agreement).
 
2.           The Closing Date (scheduled for April 19, 2011 under the Original
Agreement) is hereby extended so as to occur on or before May 10, 2011. In
consideration of such extension, the Second Deposit shall be increased to the
sum of Five Hundred Thousand Dollars ($500,000.00), and shall be deposited by
Buyer into Escrow no later than Friday, April 8, 2011. Escrow Holder shall
immediately release the First Deposit and the Second Deposit to Seller
immediately upon Escrow Holder’s receipt of the Second Deposit.


3.           The Original Agreement, as amended hereby, shall otherwise remain
unmodified and in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
and Joint Escrow Instructions as of the date first above written.
 



SELLER:
SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company



By:
Shopoff Partners, L.P., a Delaware limited partnership, sole member



By:
Shopoff General Partner, LLC, a Delaware limited liability company, general
partner



By:
Shopoff Properties Trust, Inc., a Maryland corporation, manager



By:
/s/ William A. Shopoff    
William A. Shopoff,
   
President and CEO
 



BUYER:
CV COMMUNITIES, LLC, a Delaware limited liability company



By:
/s/ Mark Buckland    
Mark Buckland, Authorized Representative
 

 
 
Page 1 of 1

--------------------------------------------------------------------------------

 
 